Citation Nr: 1756845	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

2.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a teeth disorder and service connection dental treatment purposes for tooth number 7.  A claim for service connection for a teeth disorder was received in October 2012.

In an April 2014 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge at the local RO in Seattle, Washington (Travel Board hearing), which was scheduled for May 2017, and notice was sent to the Veteran.  The Veteran did not report for the scheduled Board hearing and has not provided good cause for not attending or requested the hearing to be rescheduled; therefore, the hearing request is deemed withdrawn, and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. 
§ 20.704(d) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received dental treatment during active service, including treatment for carious teeth, peridontoclasia, and tooth extractions with dentures placed. 

2.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

3.  The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in January 2013, prior to the initial adjudication of the claim in July 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection for a dental disorder, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Board, as discussed in detail below, is denying service connection for a dental disorder for compensation purposes on the basis that the Veteran has not been diagnosed with a compensable dental disability for VA purposes.  Further, the Board finds that there is sufficient evidence, specifically the service dental records, to make a decision with regard to the issue on appeal.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claims and no VA medical opinions are warranted. 

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for a Dental Disorder for Compensation Purposes 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R.	 § 17.161 (2017).  38 C.F.R. § 3.381(a) (2017).  As discussed below, the Board is remanding the issue of service connection for a noncompensable dental disability for the purposes of obtaining VA outpatient dental treatment under 38 C.F.R.	 § 17.161 for additional development.  

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran contends that dental problems began during service and, because he was issued dentures during service, he should continue to receive treatment and care for these dental appliances.  See April 2014 and August 2017 written statements.  In a September 2013 notice of disagreement, the Veteran contended that, after returning from Korea, his teeth began to fail for unknown reasons.  The Veteran reports that his teeth were pulled and he was issued dentures, which he still has in his possession.  The Veteran further contends that, when the teeth were pulled and he was issued dentures during service, he was promised that VA would continue to treat any tooth issues and he would be able to receive dental treatment from VA for the rest of his life.  See October 2012 and November 2013 written statements.   

After a review of all the evidence of record, the Board finds that service connection for a compensable dental disorder is not warranted in this case.  Service treatment dental records document extensive complaints and treatment, including treatment for carious teeth, periodontoclasia, and tooth extractions with full dentures fitted and issued during service in February 1961.  The February 1958 service enlistment physical examination report notes that the Veteran's teeth were acceptable.  On an associated report of medical history, the Veteran endorsed severe tooth or gum trouble with the reviewing physician noting poor teeth.  May 1958 service treatment records note that the Veteran reported a toothache in tooth 7 with x-rays revealing an abscess and caries (tooth decay/cavities) resulting in extraction of tooth 7.  A November 1960 service treatment record notes periodontoclasia associated with teeth 1 through 5 and 12 through 16.   

The July 1961 service separation physical examination report notes numerous teeth extracted with teeth 6, 8, 9, 10, 11 and 22 through 27 remaining.  The report notes remarks and additional dental defects and diseases as Class 3.  On an associated report of medical history, the Veteran endorsed severe tooth trouble.    

Despite this in-service dental treatment, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  The evidence of record does not reflect any notations for or diagnoses of loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, there is no evidence of record that there is loss of teeth due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  

The Veteran's extracted and replaced teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  Further, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to VA compensation.  Nor has the Veteran advanced that he has any such loss.  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown,	 6 Vet. App. 426, 430 (1994).  Further, to the extent the Veteran contends that he was told during service he would continue to receive VA dental treatment for the rest of his life, the Board is remanding the issue of service connection solely for outpatient dental treatment for additional development.


ORDER

Service connection for a dental disorder for compensation purposes is denied.


REMAND

Service Connection for a Dental Disorder for Treatment Purposes

In 2012, the regulations applicable to service connection for dental conditions for dental treatment purposes were revised in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental disorder for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  It does not appear that VHA made a determination regarding the Veteran's eligibility for dental treatment; therefore, the Board finds that a remand is necessary so that VHA may adjudicate the issue of service connection for dental treatment purposes in the first instance.

Accordingly, the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide VCAA notice for the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

2.  After obtaining any additional evidence pertinent to the issue on appeal, as well as developing the claim in any matter deemed appropriate, VHA should adjudicate Class eligibility in the first instance under 38 C.F.R. § 3.381 (effective February 29, 2012).  See 38 C.F.R. § 17.161.  

3.  Then, readjudicate the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  If any part of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


